DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications filed on 11/16/2021
Claims 1, 3-5, 7-10, 12-14, and 17-19 (renumbered as 1-14) are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Response to Amendments/Arguments
In view of the amendments to the claims filed 11/16/2021 the rejections to claims 1-5, 7-14, and 17-20 under 35 U.S.C. 112(b) as cited in the previous Office Action are withdrawn as overcome and/or moot.

Claim Interpretation – 35 U.S.C. 101
Concerning eligibility under 35 U.S.C. 101, the claims as evaluated under the Patent Eligibility Guidelines are eligible. The independent claims recite limitations and additional elements that do not fall into any of the judicial exceptions, and particularly are not ‘mental concept’ as the operations are not mentally practicable. For instance, while a nonspecific recitation of “generating an extended list” might in a broad sense encompass a mental process, the detailed recitation of “generating an extended 
Even if such did recite a mental process, the claims also recite a combination of additional elements of obtaining from files of a storage unit a path list indicating storage locations for file management, including root directories and subpaths, an operation of “updating” the path list within the file management of the storage unit to replace paths corresponding to a selected set of file paths with subpaths and identifiers to the generated extended list. The independent claims as a whole integrates any recited mental process into a practical application. Specifically, the additional elements recite a specific manner of file management and file enumeration based on path lists by updating such lists by replacing certain file path locations with subpaths and identifiers pointing to a generated extended list structure at a storage location within the storage unit. This provides a specific improvement over prior systems, resulting in a more efficient file processing and management operation when enumerating file paths for operations by reducing the number of total paths included in a path list thereby reducing the processing power necessary to perform operations on the list. Thus, the claim is eligible because it is not directed to the recited judicial exception.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After a thorough search and examination of the present application and prior art reviewed in searches performed in EAST and  PE2E Search (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 1, 3-5, 7-10, 12-14 and 17-19 (renumbered as 1-14) are allowable.
The independent claims 1, 10, and 19 present in the claims set filed 11/16/2021 as amended now further clarify and recite the specific operations of the invention as directed to inventions for file management of computer files enumerated in a path list indicating the file storage locations in a storage unit including: “setting a threshold”, “determining a common path level number", “wherein the common path level number is determined as a level number resulting in number of paths having the same subpath surpassing the threshold”, “generating an extended list based on the path list … comprising a set of residue paths corresponding to paths from the path list that have the same subpath that starts from the root directory and ends at a directory corresponding to the common path level number, each of the residue paths comprising the path of the storage location less the subpath”, “generating an identifier indicating a storage location of the extended list”, and “updating the path list by replacing in the path list each path corresponding to the set of paths with the subpath that starts from a root directory and ends at a direction corresponding to the common path level number and the identifier” in combination and conjunction with the other specific limitations recited in the independent claims. These limitations considered together with all of the other recited limitations within the respective independent claims represent a specific and detailed operations for computer file management that creates and stores within the storage unit an updated path list of file storage 
The closest prior art found in the searches are Caklovic (US 8,271,558), Resch (US2013/0198130), and Kim (US2007/0276848) as cited in the previous rejections. As well as Huang (US2009/0164537) and Qi (US2017/0083406). Further searching also uncovered additional closest references to include Cai (US2020/0133787), Puustinen (US 9,367,330), Nishida (US2013/0212136), Bowes (US2014/0330986), Davis (US 8,321,484), and Hennum (US2011/0184932).
Caklovic, as cited in the previous final rejection, teaches generally obtaining a list of paths of files in a storage unit for creating a unification directory. However, Caklovic is focused on essentially combining two path lists into a unified path list/directory. This differs from the instant claims particularly in that then claimed initial path list is replaced with specific identifiers and subpaths from the root directory, not entirely eliminated by creation of a unified directory. There is no indication that the unified directory in Caklovic creates residue paths as claimed for an extended list, but rather simply combines different root directories, as opposed to common levels. Moreover, nothing in the reference is directed to the particular threshold settings for determining a common path level number operative for the creation of the extended list.
Resch, as cited in the previous final rejection, teaches generally that files with a path having the same common path level number and subpath are indexed based on the common levels as in Figs 41B and 41D as well as [0310]-[0313]. However, the creation of any subpath indexes as in Resch are not based on a common path level number determined as a level number resulting in number of paths having the same subpath surpassing a threshold, as all subpaths are considered as common levels for indexing in Resch.

Huang, as cited previously during prosecution teaches storing file paths and file names. This includes as in[0018]-[0020] generally dividing paths into root directories and subpaths with connections between parent level directories. However, again nothing in Huang s directed to a threshold setting and determining a common path level number based on the threshold as in the claimed operations for any extended path list creation. 
Qi, as cited previously in prosecution, similarly relates to file path lists including as in [0039]. As seen therein some of the paths share root directories and subpaths. Qi operates as in [0043] to create a prefix tree for each file path. This bears some similarity to the common path level number as claimed, as prefixes are a form of shared path. However, the prefix operations are for paths that do not actually share a common subpath, such that for instance as in Figs. 3B-3D, there is a common path for /home/bin and /home/bin2 based on sharing the prefix “bi” even though the subpaths are not shared. This type of prefix tree does not teach the claimed instant extended list, nor is there any teaching or anything to render obvious the claimed specific threshold setting and determining a common path level number based on the threshold.
Cai, teaches a file management invention, including an index structure as shown in Fig. 3. However, Cai’s index list of paths is simply a two level structure that always groups folders/root directories together in a first layer and files at a second layer. While this may generally teach a form of extended lists for file sets for a given path/directory as shown, the identifier and subpath in the structure pointing to the file set is not the same as claimed herein, nor are the file sets made up of 
Puustinen, teaches as in Fig. 2 and col. 4:32-67 a file system organization that looks similar to one in the instant claims. The structure includes a number of root directories in a path list 200, some of which have pointers to a form of extended lists 201,, 202, 203. However, as described these are not extended path lists but mounted additional volumes, moreover the extended list includes more than any residue path as claimed and there is nothing in Puustinen to describe that such creation of the extended list is based on threshold setting and determining a common path level number based on the threshold as claimed in the instant application.
Nishida, as in [0085]-[0092] describes URL path list, where the path is divided into layers or levels and as in [0090] number of names unique to each level are counted. This would teach the counting of subpaths at a specific level similar to part of the claimed operations. However, such count is only used in Nishida for distributed parallel processing, and sending certain layers to certain servers. This has no teaching or bearing then on any set creation or extended list creation as claimed in the instant application. 
Bowes, as in [0040]-[0042] teaches a path list with various hierarchically structured paths and subpaths. This includes further as in [0046] decomposing such in segments and creating a node dictionary as in [0093]-[0096] based on prefix segments for path nodes. However, there is again no teaching or anything to render obvious the specific threshold setting and determining a common path level number based on the threshold as claimed in the instant application.
Davis, as in col. 4:10-67 teaches a file management operation the groups and transmits the common part of the file path for files within a group. This can generally be understood as a common level determination and separation of file paths into common and unique components. Davis stores the 
Finally, Hennum describes techniques for hierarchically clustering search results based on common depths/levels. While removed from file management, the concepts are partially similar to the claimed application in that the idea is to recognize commons starting paths as in [0050]-[0051] for levels of a hierarchy of results. The organization in this manner provides benefits to one reviewing results, and a similar arrangement would be beneficial for viewing results such as file paths in a path list. However, the clustering does not appear to create an extended list based on residue paths in the fashion claimed, as the focus is not on paths/hierarchies divisible in that fashion. In addition, there is no teaching or suggestions of any specific threshold setting and determining a common path level number based on counts of subpaths surpassing the threshold as claimed in the instant application.
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in the respective independent claims as noted above in combination and conjunction with all of the other specific limitations of the claims. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore, independent claims 1, 10, and 19 are allowable.
Dependent claims 3-5, 7-9, 12-14, and 17-18 are allowable at least for depending on an allowed independent claim.
The allowed claims are claims 1, 3-5, 7-10, 12-14, and 17-19 (renumbered as 1-14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David T. Brooks/               Primary Examiner, Art Unit 2156              
2/7/2022